Exhibit 10.1

 

AMENDMENT 2010-1 TO THE

BANK OF HAWAII CORPORATION EXECUTIVE INCENTIVE PLAN

 

The Bank of Hawaii Corporation Executive Incentive Plan is hereby amended as
follows:

 

1.  Section 2.12 is amended to read in its entirety as follows:

 

2.12         “Net Income” shall mean BOHC’s consolidated net income before taxes
for the Performance Period, as reported in the annual report to shareholders (or
as otherwise reported to BOHC’s shareholders, or if not reported to BOHC’s
shareholders, as reported in BOHC’s monthly financial reports), adjusted as
described in this Section.  The Committee may, in its sole discretion, provide
in the terms of an Award for BOHC’s reported net income to be adjusted for one
or more of the following in determining Net Income:

 

(a)           Expenses associated with this Plan;

 

(b)           Any extraordinary or unusual gain or loss transaction;

 

(c)           Securities gains or losses; and

 

(d)           Dividends on preferred shares.

 

2.  Section 2.15 is amended to read in its entirety as follows:

 

2.15         “Performance Period”, with respect to any Award, shall mean BOHC’s
fiscal year, or such other period as the Committee may specify.

 

3.  Section 7.1 is amended to read in its entirety as follows:

 

7.1           Termination of Employment Due to Death, Disability, or Retirement.

 

(a)  Non-Incentive Pool Awards.  If a Participant who separates from service
because of death, Disability, or Retirement had been granted a Contingent Award
(other than a Contingent Award covered by Section 7.1(b)) for the Performance
Period during which such death, Disability, or Retirement occurs (a “Termination
Year Award”), the Committee in its sole discretion shall determine whether the
Participant is entitled to the payout of any Final Award with respect to the
Termination Year Award and, if so, the manner in which the Final Award amount
will be prorated and the time at which any such payment shall be made.

 

(b)  Incentive Pool Awards.  If a Participant who separates from service because
of death, Disability, or Retirement had been granted a Contingent Award for the
Performance Period during which such death, Disability, or Retirement occurs
equal to a percentage of an Incentive Pool established pursuant to Section 5.2
hereof based on

 

--------------------------------------------------------------------------------


 

BOHC’s Net Income for such Performance Period, then the Participant shall be
paid within 60 days after the Termination Measurement Date (as hereinafter
defined) a Final Award calculated in accordance with the terms of the Contingent
Award but based on BOHC’s Net Income during the portion of the Performance
Period ending on the Termination Measurement Date.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, reduce or eliminate the
amount of any such Final Award under this Section 7.1(b) and in exercising such
discretion may take into account the extent to which the Participant’s
separation from service may have occurred prior to the Termination Measurement
Date.  “Termination Measurement Date” means the later of (i) the end of the
calendar month immediately preceding the Participant’s separation from service
(or the second immediately preceding calendar month in the case of a separation
from service that occurs prior to the fifteenth day of the calendar month of
such separation from service) or (ii) the first month-end date that would result
in the Contingent Award being granted as of a date that satisfies Treasury
Regulation Section 1.162-27(e)(2)(i).  No payment of a Final Award pursuant to
this Section 7.1(b) shall be made prior to the Committee’s certification of Net
Income during the portion of the Performance Period ending on the Termination
Measurement Date.

 

(c)  Alternative Terms.  The terms of a Contingent Award may provide alternative
terms for the treatment of the Award in the event of death, Disability, or
Retirement, in which case such alternative terms shall apply in lieu of those
set forth in this Section 7.1.

 

--------------------------------------------------------------------------------

 